Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed July 14, 2022 and July 25, 2022 is acknowledged. Claims 12-14 and 16-29 are canceled. Claims 1 and 15 are amended. Claims 1-11 and 15 are pending and under examination in this office action.
3.	Applicant’s arguments filed on July 14, 2022 and July 25, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
4.	The rejection of claims 1-11, 13 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 13.
The rejection of claims 1-11 and 13 under 35 U.S.C. 103 as being unpatentable over Wraith et al. (US8343500) in view of the factsheet of clinical trial of ATX-MS1467 in MS, clinical trial No. NCT01097668, Sabatos-Peyton et al. (Curr. Opin. Immunol. 2010; 22:609-615), Burkhart et al. (Intl. Immunol. 1999; 11:1625-1634), Sundstedt et al. (J. Immunol. 2003; 170:1240-1248; doi:10.4049/jimmunol.170.3.1240) and Burton et al., Nat. Commun. 2014; 5:4741| DOI:101038/ncomms5741, as in IDS) is withdrawn in response to Applicant’s amendment to the claims and cancelation of claim 13.
The rejection of claims 1-11, 13 and 15 under 35 U.S.C. 103 as being unpatentable over Wraith et al. (US8343500) in view of the factsheet of clinical trial of ATX-MS1467 in MS, clinical trial No. NCT01097668, Sabatos-Peyton et al. (2010), Burkhart et al. (1999), Sundstedt et al. (2003) and Burton et al. (2014), and further in view of Wraith (WO2015/019302) is withdrawn in response to Applicant’s amendment to the claims and cancelation of claim 13.
The rejection of claims 1-11 and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US9381234 or claims 1-5 of US9775880 in view of Wraith et al. (US8343500) (Wraith’500), the factsheet of clinical trial of ATX-MS1467 in MS, clinical trial No. NCT01097668, Sabatos-Peyton (2010), Burkhart (1999), Sundstedt (2003) and Burton (2014) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 13.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on July 14, 2022 and July 25, 2022.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
6.	Claim 15 is objected to because of the following informalities: the limitation “that comprises administering ……RNB-9B (SEQ ID NO:6) is grammatically awkward. Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical trial No. NCT02973802 (NCT02973802, published Nov 25, 2016).
Claims 1-5, 9-11 and 15 as amended are drawn to a method of reducing one or more symptoms of Graves’ disease (GD) in a subject with GD, the method comprising administering to the subject a tolerogenic peptide or a combination of tolerogenic peptides via a dose escalation protocol recited in claim 1, wherein the tolerogenic peptie administered is RNB-5D-K1 (SEQ ID NO:5) or RNB-9B (SEQ ID NO:6) or the combination of tolerogenic peptides administered is RNB-5D-K1 (SEQ ID NO:5) and RNB-9B (SEQ ID NO:6).
 NCT02973802 teaches a method of reducing one or more symptoms of Graves’ disease (GD) in a subject with GD, comprising administering to the subject a ATX-GD-59 via a dose escalation protocol comprising a total of 10 doses: 5 doses of 25, 50, 100, 400 and 800ug followed 5 doses of 800ug of ATX-GD-59 and intradermal injection every two weeks (see p.2-3), and  the ATX-GD-59 is a combination of tolerogenic peptides RNB-5D-K1 (SEQ ID NO:5) and RNB-9B (SEQ ID NO:6) as evidenced by Jansson et al. (WO2016103213; see p. 35, 3rd paragraph; the sequence alignment below). The teachings of NCT02973802 meet the limitations recited in claims 1-5, 9-11 and 15. Thus, claims 1-5, 9-11 and 15 are anticipated by NCT02973802. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical trial No. NCT02973802 (NCT02973802, published Nov 25, 2016) in view of Wraith et al. (US9938329 issued on Apr 10, 2018, priority Aug 6, 2013; was also published as WO2015/019302 or US20160185833, as in IDS) (Wraith’329).
NCT02973802 is set forth above but fails to teach administering RNB-5D-K1 (SEQ ID NO:5) alone or RNB-9B (SEQ ID NO:6) alone as recited in claim 1. 
While NCT02973802 does not teach administering RNB-5D-K1 (SEQ ID NO:5) alone or RNB-9B (SEQ ID NO:6) alone as recited in claim 1, Wraith’329 teaches these limitations and provides motivation and an expectation of success in using RNB-5D-K1(SEQ ID NO:5) alone or RNB-9B (SEQ ID NO:6) alone in the method of NCT0293802. Wraith’329 teaches that a method of suppressing the production of TSHR autoantibodies and treating Graves’ disease (GD) by administration of RNB-5D-K1(SEQ ID NO:46, which is 100% identical instant SEQ ID NO:5) or  RNB-9B (SEQ ID NO:18, which is 100% identical to instant SEQ ID NO:6) to the subject suffering from GD to induce immune tolerance (see the sequence alignment below; col. 7, line 55; col. 8, line 2-3; col. 13, lines 46-49, col. 22,line 42; col. 31, table 1;  col. 84, claim 2; col 85, claims 6-11, in particular). 
A person of ordinary skill in the art would have recognized that applying the known RNB-5D-K1 (SEQ ID NO:5) and RNB-9B (SEQ ID NO:6) and the known technique of administering to a subject with GD  RNB-5D-K1 (SEQ ID NO:5) alone or RNB-9B (SEQ ID NO:6) alone disclosed by Wraith’329 to the method of NCT0293802 would have yielded the predictable result of reducing one or more symptoms of Graves’ disease (GD) in the subject with GD. Administration of GD  RNB-5D-K1 (SEQ ID NO:5) alone or RNB-9B (SEQ ID NO:6) alone to the subject with GD product would treat GD and increase patient’s satisfaction with recommended treatment regimens.  
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Wraith’329 with the teaching of NCT0293802 to use RNB-5D-K1(SEQ ID NO:5) alone or  RNB-9B(SEQ ID NO:6) alone  in the method of NCT0293802 with an expectation of success because NCT02973802 teaches a method of reducing one or more symptoms of Graves’ disease (GD) in a subject with GD, comprising administering to the subject a ATX-GD-59 via a dose escalation protocol comprising a total of 10 doses: 5 doses of 25, 50, 100, 400 and 800ug followed 5 doses of 800ug of ATX-GD-59 and intradermal injection every two weeks as recited in claim1, and wherein the ATX-GD-59 is a combination of tolerogenic peptides RNB-5D-K1 (SEQ ID NO:5) and RNB-9B (SEQ ID NO:6), while Wraith’329 teaches that a method of suppressing the production of TSHR autoantibodies and treating Graves’ disease (GD) by administration of RNB-5D-K1(SEQ ID NO:46, which is 100% identical instant SEQ ID NO:5) or  RNB-9B (SEQ ID NO:18, which is 100% identical to instant SEQ ID NO:6) to the subject suffering from GD to induce immune tolerance. In this combination, both NCT02973802’s method and Wraith’329’s method are performing the same functions in treating GD they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying NCT02973802’s method using Wraith’329’s method and RNB-5D-K1(SEQ ID NO:5) alone, or RNB-9B(SEQ ID NO:6) alone, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would reduce one or more symptoms of GD and treat GD because NCT02973802 teaches a method of reducing one or more symptoms of Graves’ disease (GD) in a subject with GD, comprising administering to the subject a ATX-GD-59 via a dose escalation protocol comprising a total of 10 doses: 5 doses of 25, 50, 100, 400 and 800ug followed 5 doses of 800ug of ATX-GD-59 and intradermal injection every two weeks as recited in claim1, and wherein the ATX-GD-59 is a combination of tolerogenic peptides RNB-5D-K1 (SEQ ID NO:5) and RNB-9B (SEQ ID NO:6), and Wraith’329 teaches  a method of suppressing the production of TSHR autoantibodies and treating Graves’ disease (GD) by administration of RNB-5D-K1(SEQ ID NO:46, which is 100% identical instant SEQ ID NO:5) or RNB-9B (SEQ ID NO:18, which is 100% identical to instant SEQ ID NO:6) to the subject suffering from GD to induce immune tolerance. Thus, it is obvious to select and use a known RNB-5D-K1(SEQ ID NO:5) or RNB-9B(SEQ ID NO:6) based on its suitability for treating GD in the method of NCT02973802 because “The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known RNB-5D-K1 (SEQ ID NO:5) and RNB-9B (SEQ ID NO:6) and the known technique of administering to a subject with GD  RNB-5D-K1 (SEQ ID NO:5) alone or RNB-9B (SEQ ID NO:6) alone to the method of NCT0293802 and yield the predictable result of  reducing one or more symptoms of Graves’ disease (GD) in the subject with GD. See MPEP § 2144.07. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I.
SEQ ID NO:5
US-14-910-372-46
; Sequence 46, Application US/14910372
; Patent No. 9938329
; GENERAL INFORMATION
;  APPLICANT: Apitope International NV
;  TITLE OF INVENTION: PEPTIDES
;  FILE REFERENCE: 30699/50405US
;  CURRENT APPLICATION NUMBER: US/14/910,372
;  CURRENT FILING DATE: 2016-02-05
;  PRIOR APPLICATION NUMBER: PCT/IB2014/063739
;  PRIOR FILING DATE: 2014-08-06
;  PRIOR APPLICATION NUMBER: GB1314052.0
;  PRIOR FILING DATE: 2013-08-06
;  NUMBER OF SEQ ID NOS: 134
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 46
;  LENGTH: 21
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: TSHR peptide variant
US-14-910-372-46

  Query Match             100.0%;  Score 104;  DB 8;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KKKKYVSIDVTLQQLESHKKK 21
              |||||||||||||||||||||
Db          1 KKKKYVSIDVTLQQLESHKKK 21

US-14-910-372-46
; Sequence 46, Application US/14910372
; Publication No. US20160185833A1
; GENERAL INFORMATION
;  APPLICANT: Apitope International NV
;  TITLE OF INVENTION: PEPTIDES
;  FILE REFERENCE: 30699/50405US
;  CURRENT APPLICATION NUMBER: US/14/910,372
;  CURRENT FILING DATE: 2016-02-05
;  PRIOR APPLICATION NUMBER: PCT/IB2014/063739
;  PRIOR FILING DATE: 2014-08-06
;  PRIOR APPLICATION NUMBER: GB1314052.0
;  PRIOR FILING DATE: 2013-08-06
;  NUMBER OF SEQ ID NOS: 134
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 46
;  LENGTH: 21
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: TSHR peptide variant
US-14-910-372-46

  Query Match             100.0%;  Score 104;  DB 14;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KKKKYVSIDVTLQQLESHKKK 21
              |||||||||||||||||||||
Db          1 KKKKYVSIDVTLQQLESHKKK 21

BBU70320
ID   BBU70320 standard; peptide; 21 AA.
XX
AC   BBU70320;
XX
DT   09-APR-2015  (first entry)
XX
DE   Thyroid stimulating hormone receptor (TSHR) peptide apitope, SEQ:46.
XX
KW   TSH receptor; TSHR protein; Thyroid stimulating hormone receptor;
KW   apitope; endocrine-gen.; epitope; graves disease; immunosuppressive;
KW   metabolic-gen.; prophylactic to disease; protein therapy; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2015019302-A2.
XX
CC PD   12-FEB-2015.
XX
CC PF   06-AUG-2014; 2014WO-IB063739.
XX
PR   06-AUG-2013; 2013GB-00014052.
XX
CC PA   (APIT-) APITOPE INT NV.
XX
CC PI   Wraith D;
XX
DR   WPI; 2015-115046/14.
XX
CC PT   New peptide which is capable of binding to major histocompatibility 
CC PT   complex (MHC) molecule in vitro and being presented to T cell without 
CC PT   antigen processing, used for treating and/or preventing Graves' disease 
CC PT   in subject.
XX
CC PS   Claim 5; SEQ ID NO 46; 64pp; English.
XX
CC   The invention relates to a novel peptide used for treating and/or 
CC   preventing graves' disease in a subject. This peptide is capable of 
CC   binding to major histocompatibility complex (MHC) molecule in vitro and 
CC   being presented to a T cell without antigen processing, and comprises all
CC   or a portion of thyroid stimulating hormone receptor (TSHR) peptide. The 
CC   invention further claims: a method for suppressing or preventing the 
CC   production of TSHR autoantibodies in a subject, comprising administration
CC   of the peptide or composition comprising the peptide, to the subject; and
CC   a method for treating graves' disease in a subject comprising 
CC   administration of peptide or composition comprising the peptide, to the 
CC   subject. The invention provides alternative therapies that are effective 
CC   in treating graves' disease and alleviating or reducing symptoms of the 
CC   disease. The present sequence is a MHC molecule binding TSHR peptide used
CC   for treating and/or preventing graves' disease in a subject.
XX
SQ   Sequence 21 AA;

  Query Match             100.0%;  Score 104;  DB 22;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KKKKYVSIDVTLQQLESHKKK 21
              |||||||||||||||||||||
Db          1 KKKKYVSIDVTLQQLESHKKK 21

SEQ ID NO:6
US-14-910-372-18
; Sequence 18, Application US/14910372
; Patent No. 9938329
; GENERAL INFORMATION
;  APPLICANT: Apitope International NV
;  TITLE OF INVENTION: PEPTIDES
;  FILE REFERENCE: 30699/50405US
;  CURRENT APPLICATION NUMBER: US/14/910,372
;  CURRENT FILING DATE: 2016-02-05
;  PRIOR APPLICATION NUMBER: PCT/IB2014/063739
;  PRIOR FILING DATE: 2014-08-06
;  PRIOR APPLICATION NUMBER: GB1314052.0
;  PRIOR FILING DATE: 2013-08-06
;  NUMBER OF SEQ ID NOS: 134
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-910-372-18

  Query Match             100.0%;  Score 79;  DB 8;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLKMFPDLTKVYSTD 15
              |||||||||||||||
Db          1 GLKMFPDLTKVYSTD 15

US-14-910-372-18
; Sequence 18, Application US/14910372
; Publication No. US20160185833A1
; GENERAL INFORMATION
;  APPLICANT: Apitope International NV
;  TITLE OF INVENTION: PEPTIDES
;  FILE REFERENCE: 30699/50405US
;  CURRENT APPLICATION NUMBER: US/14/910,372
;  CURRENT FILING DATE: 2016-02-05
;  PRIOR APPLICATION NUMBER: PCT/IB2014/063739
;  PRIOR FILING DATE: 2014-08-06
;  PRIOR APPLICATION NUMBER: GB1314052.0
;  PRIOR FILING DATE: 2013-08-06
;  NUMBER OF SEQ ID NOS: 134
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-910-372-18

  Query Match             100.0%;  Score 79;  DB 14;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLKMFPDLTKVYSTD 15
              |||||||||||||||
Db          1 GLKMFPDLTKVYSTD 15

BBU70292
ID   BBU70292 standard; peptide; 15 AA.
XX
AC   BBU70292;
XX
DT   09-APR-2015  (first entry)
XX
DE   Thyroid stimulating hormone receptor (TSHR) peptide, RNB_9B SEQ ID:18.
XX
KW   TSH receptor; TSHR protein; Thyroid stimulating hormone receptor;
KW   endocrine-gen.; epitope; graves disease; immunosuppressive;
KW   metabolic-gen.; prophylactic to disease; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2015019302-A2.
XX
CC PD   12-FEB-2015.
XX
CC PF   06-AUG-2014; 2014WO-IB063739.
XX
PR   06-AUG-2013; 2013GB-00014052.
XX
CC PA   (APIT-) APITOPE INT NV.
XX
CC PI   Wraith D;
XX
DR   WPI; 2015-115046/14.
XX
CC PT   New peptide which is capable of binding to major histocompatibility 
CC PT   complex (MHC) molecule in vitro and being presented to T cell without 
CC PT   antigen processing, used for treating and/or preventing Graves' disease 
CC PT   in subject.
XX
CC PS   Claim 2; SEQ ID NO 18; 64pp; English.
XX
CC   9B9BThe invention relates to a novel peptide used for treating and/or 
CC   preventing graves' disease in a subject. This peptide is capable of 
CC   binding to major histocompatibility complex (MHC) molecule in vitro and 
CC   being presented to a T cell without antigen processing, and comprises all
CC   or a portion of thyroid stimulating hormone receptor (TSHR) peptide. The 
CC   invention further claims: a method for suppressing or preventing the 
CC   production of TSHR autoantibodies in a subject, comprising administration
CC   of the peptide or composition comprising the peptide, to the subject; and
CC   a method for treating graves' disease in a subject comprising 
CC   administration of peptide or composition comprising the peptide, to the 
CC   subject. The invention provides alternative therapies that are effective 
CC   in treating graves' disease and alleviating or reducing symptoms of the 
CC   disease. The present sequence is a MHC molecule binding TSHR peptide used
CC   for treating and/or preventing graves' disease in a subject.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 79;  DB 22;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLKMFPDLTKVYSTD 15
              |||||||||||||||
Db          1 GLKMFPDLTKVYSTD 15


9.	Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical trial No. NCT02973802 (NCT02973802) in view of Wraith’329 (US9938329) as applied to claims 1-5 and 9-11 above, and further in view of Sabatos-Peyton et al. (Curr. Opin. Immunol. 2010; 22:609-615, cited previously) and Burkhart et al. (Intl. Immunol. 1999; 11:1625-1634, cited previously).
NCT02973802 and Wraith’329 are set forth above but fail to teach administering additional doses including an eleventh, twelfth or a thirteenth dose as in claims 6-9. 
While NCT02973802 and Wraith’329 do not teach additional doses including an eleventh, twelfth or a thirteenth dose as in claims 6-9, Sabatos-Peyton et al. and Burkhart et al.  teach the limitations, and provide motivation and an expectation of success to include additional eleventh, twelfth and thirteenth doses as in claims 6-9 in the method of NCT02973802 and Wraith’329.
Sabatos-Peyton et al. teaches that antigen dose and IL-10 production is the key for the success of antigen-specific immunotherapy (antigen-SIT) in autoimmune diseases and allergic diseases; and “initiating treatment with lower doses and building to the highest maintenance dose allows the full benefit of tolerance induction while also protecting the recipient from harmful side effects” (see p. 612, figure 2). Sabatos-Peyton also teaches that a stepwise approach of using a dose escalation protocol to activate T cells through increasing strength of signal to a higher maintenance dose can induce tolerogenic IL-10-secreting cells therefore suppress the effectors or the immune response to the antigen (see p. 612, figure 2).
Burkhart et al. teach that 5-10 consecutive intranasal antigen treatments resulted in down regulation of the Th1 cytokines IL-2 and IFN-r and Th2 cytokine IL-4 and an increased production of immunosuppressive IL-10 (p. 1630, 2nd col., 3rd paragraph) and 5-14 doses prevent signs of diseases (see p. 1631-1632, table 1).  
The teachings of Sabatos-Peyton and Burkhart indicate that repeated injection of the tolerogenic peptides or antigens including additional doses and up to 14 doses is required in order to maintain suppression of the immune response to antigen-specific immunotherapy (antigen-SIT) in autoimmune diseases and allergic diseases and stable and sustained IL-10.  Since 5-10 or 5-14 consecutive doses are  required in order to maintain immunosuppressive level of  IL-10 and prevent signs of diseases, it is obvious to a skilled artisan to apply additional eleventh, twelfth and/or thirteenth doses as in claims 6-9 in the method of NCT02973802 and/or Wraith’329 to maintain the full benefit of tolerance induction with dose escalation to induce tolerogenic IL-10-secreting cells capable of suppressing the effector properties of their initiating population and maintain the levels of IL-10 that suppress the immune response to RNB-5D-K1 (SEQ ID NO:5) or  RNB-9B (SEQ ID NO:6) or a combination thereof.
A person of ordinary skill in the art would have recognized that applying the known additional eleventh, twelfth and/or thirteenth doses as in claims 6-9 to  the method of NCT02973802 and/or Wraith’329 would have yielded the predictable result of reducing one or more symptoms of GD in the subject with GD. Administration of additional eleventh, twelfth and/or thirteenth doses to the subject with GD in the method of NCT02973802 and/or Wraith’329 would reduce one or more symptoms of GD and treat GD, and would  increase patient’s satisfaction with recommended treatment regimens.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known additional eleventh, twelfth and/or thirteenth doses as in claims 6-9 and the known technique disclosed by Sabatos-Peyton and Burkhart to the method of NCT02973802 and/or Wraith’329, and yield the predictable result of reducing one or more symptoms of Graves’ disease (GD) in the subject with GD. See MPEP § 2144.07. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I. Also See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Further, it would also have been obvious to a skilled artisan to optimize the dose of the immunization treatment with the peptides RNB-5D-K1 (SEQ ID NO:5) and/or  RNB-9B (SEQ ID NO:6) in the method of NCT02973802 and Wraith’329 to the claimed ranges recited in claims 1 and 6-9 because it is not inventive to discover the optimum or workable ranges by routine experimentation and it is also the normal desire of scientists/artisans or physicians to evaluate the efficacy and effects of the treatment after injection of 10 doses of RNB-5D-K1 (SEQ ID NO:5) and/or  RNB-9B (SEQ ID NO:6), and to optimize and maintain the levels of IL-10 that suppress the immune response to RNB-5D-K1 (SEQ ID NO:5) and/or  RNB-9B (SEQ ID NO:6) in the treatment of the NCT02973802 and Wraith’329 method, and additional eleventh to thirteenth doses of RNB-5D-K1 (SEQ ID NO:5) and/or  RNB-9B (SEQ ID NO:6) can help maintain the levels of IL-10 that suppress the immune response to RNB-5D-K1 (SEQ ID NO:5) and/or  RNB-9B (SEQ ID NO:6) as taught by Sabatos-Peyton and Burkhart. 
Routine optimization of doses in the method of NCT02973802 and Wraith’329 or in the method of NCT02973802, Wraith’329, Sabatos-Peyton and Burkhart would have led to the claimed range of including additional eleventh, twelfth and thirteenth doses as in claims 6-9 because NCT02973802 and Wraith’329 teach a method of reducing one or more symptoms of GD in a subject with GD, comprising administering to the subject a ATX-GD-59 via a dose escalation protocol comprising a total of 10 doses: 5 doses of 25, 50, 100, 400 and 800ug followed 5 doses of 800ug of RNB-5D-K1 (SEQ ID NO:5) and/or RNB-9B (SEQ ID NO:6) and intradermal injection every two weeks, and Burkhart teaches that 5-10 consecutive intranasal treatments resulted in down regulation of the Th1 cytokines IL-2 and IFN-r and Th2 cytokine IL-4 and an increase production of immunosuppressive IL-10, and 5-14 doses prevent signs of disease. Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809(CCPA 1969), Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05,  KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-9 of U.S. Patent No. 10646589 or claims 1-21 of U.S. Patent No. 10730919 in view of NCT02973802, Wraith’329 (US9938329), Sabatos-Peyton et al. (Curr. Opin. Immunol. 2010; 22:609-615, cited previously) and Burkhart et al. (Intl. Immunol. 1999; 11:1625-1634, cited previously).
The claims 3-9 of US10646589 encompass methods of suppressing or preventing the production of TSHR autoantibodies in a subject and treating GD in a subject comprising administering to the subject a peptide comprising SEQ ID NO:1, which is 100% identical to instant SEQ ID NO:5, and SEQ ID NO:2, which is 100% identical to instant SEQ ID NO:6 (see the sequence alignment below).
The claims 1-21 of US10730919 encompass methods of suppressing or preventing the production of TSHR autoantibodies in a subject comprising administering to the subject a plurality of TSHR peptides including SEQ ID NO: 46, which is 100% identical to instant SEQ ID NO:5, and SEQ ID NO:18, which is 100% identical to instant SEQ ID NO:6, wherein the subject including the subject with GD (see the sequence alignment blow, claim 9). 
But the claims of the ‘589 patent and the ‘919 patent do not recite using a dose escalation protocol recited in instant claim 1 and an additional eleventh, twelfth and/or thirteenth dose recited in instant claims 6-8. 
While the claims of the ‘589 patent and the ‘919 patent do not recite using a dose escalation protocol recited in instant claim 1 and an additional eleventh, twelfth and/or thirteenth dose recited in instant claims 6-8, NCT02973802, Wraith’329 (US9938329), Sabatos-Peyton et al.  and Burkhart et al. teach these limitations and provide motivation and an expectation of success for the reasons set forth above under 103 rejections. 
A person of ordinary skill in the art would have recognized that applying the known dose escalation protocol and the known additional eleventh, twelfth and/or thirteenth doses disclosed by NCT02973802, Wraith’329, Sabatos-Peyton  and Burkhart to the method recited in the claims of the ‘589 patent and the ‘919 patent would have yielded the predictable result of reducing one or more symptoms of GD in the subject with GD. Using the known dose escalation protocol and Administration of the known additional eleventh, twelfth and/or thirteenth doses disclosed by NCT02973802, Wraith’329, Sabatos-Peyton  and Burkhart in the method of the ‘589 patent and the ‘919 patent would reduce one or more symptoms of GD and treat GD, and would  increase patient’s satisfaction with recommended treatment regimens.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known dose escalation protocol and the known additional eleventh, twelfth and/or thirteenth doses disclosed by NCT02973802, Wraith’329, Sabatos-Peyton  and Burkhart to the method recited in the claims of the ‘589 patent and the ‘919 patent, and yield the predictable result of reducing one or more symptoms of GD in the subject with GD. See MPEP § 2144.07. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I. Also See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
SEQ ID NO:5

US-15-537-577-1
; Sequence 1, Application US/15537577
; Publication No. US20180264139A1
; GENERAL INFORMATION
;  APPLICANT: Apitope International NV
;  TITLE OF INVENTION: Composition
;  FILE REFERENCE: 30699/52090
;  CURRENT APPLICATION NUMBER: US/15/537,577
;  CURRENT FILING DATE: 2017-06-19
;  PRIOR APPLICATION NUMBER: PCT/IB2015/059942
;  PRIOR FILING DATE: 2015-12-23
;  PRIOR APPLICATION NUMBER: GB 1423171.6
;  PRIOR FILING DATE: 2014-12-24
;  PRIOR APPLICATION NUMBER: GB 1520190.8
;  PRIOR FILING DATE: 2015-11-16
;  PRIOR APPLICATION NUMBER: GB 1520196.5
;  PRIOR FILING DATE: 2015-11-16
;  PRIOR APPLICATION NUMBER: GB 1520199.9
;  PRIOR FILING DATE: 2015-11-16
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 21
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Thyroid Stimulating Hormone Receptor (TSHR) peptide RNB-5D-K1
US-15-537-577-1

  Query Match             100.0%;  Score 104;  DB 17;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KKKKYVSIDVTLQQLESHKKK 21
              |||||||||||||||||||||
Db          1 KKKKYVSIDVTLQQLESHKKK 21

US-15-903-379-46
; Sequence 46, Application US/15903379
; Publication No. US20180327463A1
; GENERAL INFORMATION
;  APPLICANT: Apitope International NV
;  TITLE OF INVENTION: PEPTIDES
;  FILE REFERENCE: 30699/50405A
;  CURRENT APPLICATION NUMBER: US/15/903,379
;  CURRENT FILING DATE: 2018-02-23
;  PRIOR APPLICATION NUMBER: US14/910,372
;  PRIOR FILING DATE: 2016-02-05
;  PRIOR APPLICATION NUMBER: PCT/IB2014/063739
;  PRIOR FILING DATE: 2014-08-06
;  PRIOR APPLICATION NUMBER: GB1314052.0
;  PRIOR FILING DATE: 2013-08-06
;  NUMBER OF SEQ ID NOS: 134
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 46
;  LENGTH: 21
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: TSHR peptide variant
US-15-903-379-46

  Query Match             100.0%;  Score 104;  DB 17;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KKKKYVSIDVTLQQLESHKKK 21
              |||||||||||||||||||||
Db          1 KKKKYVSIDVTLQQLESHKKK 21

SEQ ID NO:6
US-15-537-577-2
; Sequence 2, Application US/15537577
; Publication No. US20180264139A1
; GENERAL INFORMATION
;  APPLICANT: Apitope International NV
;  TITLE OF INVENTION: Composition
;  FILE REFERENCE: 30699/52090
;  CURRENT APPLICATION NUMBER: US/15/537,577
;  CURRENT FILING DATE: 2017-06-19
;  PRIOR APPLICATION NUMBER: PCT/IB2015/059942
;  PRIOR FILING DATE: 2015-12-23
;  PRIOR APPLICATION NUMBER: GB 1423171.6
;  PRIOR FILING DATE: 2014-12-24
;  PRIOR APPLICATION NUMBER: GB 1520190.8
;  PRIOR FILING DATE: 2015-11-16
;  PRIOR APPLICATION NUMBER: GB 1520196.5
;  PRIOR FILING DATE: 2015-11-16
;  PRIOR APPLICATION NUMBER: GB 1520199.9
;  PRIOR FILING DATE: 2015-11-16
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: TSHR peptide RNB-9B
US-15-537-577-2

  Query Match             100.0%;  Score 79;  DB 17;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLKMFPDLTKVYSTD 15
              |||||||||||||||
Db          1 GLKMFPDLTKVYSTD 15

US-15-903-379-18
; Sequence 18, Application US/15903379
; Publication No. US20180327463A1
; GENERAL INFORMATION
;  APPLICANT: Apitope International NV
;  TITLE OF INVENTION: PEPTIDES
;  FILE REFERENCE: 30699/50405A
;  CURRENT APPLICATION NUMBER: US/15/903,379
;  CURRENT FILING DATE: 2018-02-23
;  PRIOR APPLICATION NUMBER: US14/910,372
;  PRIOR FILING DATE: 2016-02-05
;  PRIOR APPLICATION NUMBER: PCT/IB2014/063739
;  PRIOR FILING DATE: 2014-08-06
;  PRIOR APPLICATION NUMBER: GB1314052.0
;  PRIOR FILING DATE: 2013-08-06
;  NUMBER OF SEQ ID NOS: 134
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-903-379-18

  Query Match             100.0%;  Score 79;  DB 17;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLKMFPDLTKVYSTD 15
              |||||||||||||||
Db          1 GLKMFPDLTKVYSTD 15

Conclusion

11.	NO CLAIM IS ALLOWED.



12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:5

WO2016103213 teaches a method of treating GD using a plurality of TSHR peptides including RNB-5D-K1 (SEQ ID NO:1). 

BDB81036
ID   BDB81036 standard; peptide; 21 AA.
XX
AC   BDB81036;
XX
DT   25-AUG-2016  (first entry)
XX
DE   Human TSHR derived peptide RNB-5D-K1, SEQ ID 1.
XX
KW   TSH receptor; TSHR holoreceptor; TSHR protein; animal disease model;
KW   antibody production; antigen; endocrine-gen.; graves disease;
KW   immune modulation; immunosuppressive; metabolic-gen.;
KW   prophylactic to disease; protein therapy; therapeutic;
KW   thyroid stimulating hormone receptor; thyrotropin receptor;
KW   transgenic animal.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016103213-A1.
XX
CC PD   30-JUN-2016.
XX
CC PF   23-DEC-2015; 2015WO-IB059942.
XX
PR   24-DEC-2014; 2014GB-00023171.
PR   16-NOV-2015; 2015GB-00020190.
PR   16-NOV-2015; 2015GB-00020196.
PR   16-NOV-2015; 2015GB-00020199.
XX
CC PA   (APIT-) APITOPE INT NV.
XX
CC PI   Jansson L,  Martin K,  Wraith D,  Jahraus A,  Vrolix K;
XX
DR   WPI; 2016-40519T/48.
XX
CC PT   Composition for manufacturing medicament for therapy to treat and/or 
CC PT   prevent Graves' disease in subject, comprises thyroid stimulating hormone
CC PT   receptor (TSHR) peptides, and optionally antithyroid agent and/or beta-
CC PT   blocker.
XX
CC PS   Claim 1; SEQ ID NO 1; 82pp; English.
XX
CC   The present invention relates to a novel composition comprising thyroid 
CC   stimulating hormone receptor (TSHR, thyrotropin receptor, TSHR 
CC   holoreceptor) peptides. The invention also provides: a method for 
CC   suppressing or preventing production of TSHR autoantibodies in a subject;
CC   a method for treating and preventing Graves' disease in a subject 
CC   comprising administering the peptides or composition to the subject; a 
CC   kit comprising the TSHR peptides; and an animal model for a disease 
CC   associated with the production of TSHR antibodies, where the animal is 
CC   transgenic for human HLA-DR3 and where levels of TSHR are increased in 
CC   the animal compared to a control animal. The present sequence represents 
CC   a human TSHR derived peptide, which can be useful for preparing the 
CC   composition of the invention.
XX
SQ   Sequence 21 AA;

  Query Match             100.0%;  Score 104;  DB 23;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KKKKYVSIDVTLQQLESHKKK 21
              |||||||||||||||||||||
Db          1 KKKKYVSIDVTLQQLESHKKK 21

SEQ ID NO:6
WO2016103213 teaches a method of treating GD using a plurality of TSHR peptides including RNB-9B (SEQ ID NO:2). 
BDB81037
ID   BDB81037 standard; peptide; 15 AA.
XX
AC   BDB81037;
XX
DT   25-AUG-2016  (first entry)
XX
DE   Human TSHR derived peptide RNB-9B, SEQ ID 2.
XX
KW   TSH receptor; TSHR holoreceptor; TSHR protein; animal disease model;
KW   antibody production; antigen; endocrine-gen.; graves disease;
KW   immune modulation; immunosuppressive; metabolic-gen.;
KW   prophylactic to disease; protein therapy; therapeutic;
KW   thyroid stimulating hormone receptor; thyrotropin receptor;
KW   transgenic animal.
XX
OS   Homo sapiens.
XX
CC PN   WO2016103213-A1.
XX
CC PD   30-JUN-2016.
XX
CC PF   23-DEC-2015; 2015WO-IB059942.
XX
PR   24-DEC-2014; 2014GB-00023171.
PR   16-NOV-2015; 2015GB-00020190.
PR   16-NOV-2015; 2015GB-00020196.
PR   16-NOV-2015; 2015GB-00020199.
XX
CC PA   (APIT-) APITOPE INT NV.
XX
CC PI   Jansson L,  Martin K,  Wraith D,  Jahraus A,  Vrolix K;
XX
DR   WPI; 2016-40519T/48.
XX
CC PT   Composition for manufacturing medicament for therapy to treat and/or 
CC PT   prevent Graves' disease in subject, comprises thyroid stimulating hormone
CC PT   receptor (TSHR) peptides, and optionally antithyroid agent and/or beta-
CC PT   blocker.
XX
CC PS   Claim 1; SEQ ID NO 2; 82pp; English.
XX
CC   The present invention relates to a novel composition comprising thyroid 
CC   stimulating hormone receptor (TSHR, thyrotropin receptor, TSHR 
CC   holoreceptor) peptides. The invention also provides: a method for 
CC   suppressing or preventing production of TSHR autoantibodies in a subject;
CC   a method for treating and preventing Graves' disease in a subject 
CC   comprising administering the peptides or composition to the subject; a 
CC   kit comprising the TSHR peptides; and an animal model for a disease 
CC   associated with the production of TSHR antibodies, where the animal is 
CC   transgenic for human HLA-DR3 and where levels of TSHR are increased in 
CC   the animal compared to a control animal. The present sequence represents 
CC   a human TSHR derived peptide, which can be useful for preparing the 
CC   composition of the invention.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 79;  DB 23;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLKMFPDLTKVYSTD 15
              |||||||||||||||
Db          1 GLKMFPDLTKVYSTD 15

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
November 24, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649